Title: General Orders, 7 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown April 7th 1777.
Elizabeth-Town.Westfield.


John Burke of Capt. Christy’s Company of the 3rd Pennsyl: Battalion, tried by a General Court Martial of which Major Harmar was

President, is found guilty of being drunk on his post, and is sentenced to receive one hundred lashes for said offence.
The General approves the sentence, and orders it to be executed forthwith.
Lieut: Carnes of Capt: Wade’s Company, in Col. Martin’s Regt tried by the same Court Martial on the charge of “Behaving unbecoming the Character of an Officer and a Gentlemen, in converting to his own use the property—viz: A Horse and half Johannes, belonging to one Baxter”; And also of “Disobedience of Orders”—The Court find the said Lieut: Carnes Guilty of the Charge against him, and sentence him to be cashiered—And the Court order, to restore the Horse & Money to said Baxter; and to make good Baxter’s Expences to the Amount of £5.—Proc: Money; and that so much money be stopped out of said Carnes’s Pay, as to answer and make good the Judgment of the Court.
The General approves the sentence of the Court, and orders it to take place immediately.
